In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00304-CV

EX PARTE D.K.                              §   On Appeal from the 213th District
                                               Court

                                           §   of Tarrant County (D213-E-16934-20)

                                           §   July 29, 2021

                                           §   Memorandum Opinion by Justice
                                               Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the order of the trial

court is affirmed in part and reversed in part. We affirm the trial court’s expunction

order except with respect to its failure to hold a hearing on the unchallenged request

that Local News Only be included in the expunction order. We reverse and remand

for the trial court to hold a hearing solely to determine whether Local News Only

qualifies as an agency that should be added to the expunction order and, if so, to enter

an amended expunction order.
       It is further ordered that Appellant, D.K., and Appellee, the State of Texas,

shall split all of the costs of this appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Dabney Bassel
                                            Justice Dabney Bassel